PER CURIAM.
Appellant has filed an interlocutory appeal from an order in a case formerly cognizable in equity. The order appealed denies objections to requests for production of certain documents. Because this appeal was filed after March 1, 1978 the Florida Rules of Appellate Procedure which became effective on that date are applicable. Florida Rule of Appellate Procedure 9.130 does not permit an appeal of this nature. We decline to treat the matter as a petition for writ of certiorari. Professional Medical Specialties, Inc. v. Renfroe, 362 So.2d 397 (Fla. 4th DCA 1978).
APPEAL DISMISSED.
ANSTEAD, DAUKSCH and BERANEK, JJ., concur.